DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 7/19/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/19/2021 and 6/21/2021 have been entered.
Response to Amendment
This action is in response to the RCE filed 7/19/2021 with entry of the after final amendment filed 6/21/2021 by which Claims 1-14 and 16-24 are pending of which Claims 3, 11, 19-21, and 23-24 are amended.  Claims 1-2 and 5-10 are withdrawn and Claim 15 is cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 7/19/2021 and 6/21/2021. 
Claim Rejections - 35 USC § 112(a)
Claims 12-13, 16-21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 12-13, 16-21 and 23-24 all recite weight percentage of components of the coating which is from Claim 3 the coating with lubrication and anti-scratch properties.  However the application as filed as indicated in the U.S. 2019/0127270 in the abstract and at ¶s 0011-0019 and table of ¶ 0033 and the examples indicates a varnish with a solvent has the weight percentages not a coating with lubrication and anti-scratch properties which is on glass for the lubrication and anti-scratch properties to be implemented.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe " coating with lubricant and anti-scratch properties with such weight percentage of components.  Rather a varnish with a solvent has such weight percentage of components.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics 
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because a weight percentage of components for a varnish with solvent that is used to make the coating with lubrication and anti-scratch properties implemented on glass does not convey with reasonable clarity to those skilled in the art that such weight percentages are the same in the implemented coating for lubrication and anti-scratch properties on glass, as of the filing date sought.  The application as filed does not describe a coating with lubrication and anti-scratch properties with the ranges of weight percentages of components of silane, HCl, photoinitiator, solvent so that ordinary artisans could predict the operability in the invention of any species other than the one disclosed for a varnish.  
Claim Rejections - 35 USC § 112(b)
Claims 12-13, 15, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 12-13, 16-21 and 23-24 each claim recites a range of amounts for a component of the pharmaceutical primary glass container as “weight percentage” of a coating with lubrication and anti-scratch properties.  However the recitation does not recite the basis for the weight percentage whether the coating is with the container, a coating composition with all of the components or a liquid coating, which applicant admits is the invention at page 6, last paragraph of the response filed 6/21/2021.  The latter does not even appear in these claims although a weight percentage of components for a varnish is given in the examples of the application as filed.  
Claim 23 recites “The pharmaceutical primary glass container according to claim 21, wherein the coating further comprises HCl (0. lN) in a weight percentage between 1 % and 2%, and a photoinitiator in a weight percentage between 0.1 % and 1%.”  Claim 21 from which Claim 23 depends also recites “The pharmaceutical primary glass container according to claim 20, wherein the coating further comprises HCl (0. lN) in a weight percentage between 1 % and 2%, and a photoinitiator in a weight percentage between 0.1 %”  The recitation of Claim 23 is unclear and indefinite whether the HCl and photoinitiator are in addition to those already in Claim 21 and, if so, are HCl and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-4 and 11-12, 14, 16-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0401736, Katoh et al. hereinafter “Katoh”, a copy of which was supplied by Applicant in view of U.S. 2013/0299378, Sharma et al. (hereinafter “Sharma”) further in view of U.S. 2013/017146, Fadeev et al. (hereinafter “Fadeev”).    
Regarding Claims 3-4, and 11-12, 14, 16-17, 20 and 22 Katoh discloses in the entire document particularly in the abstract and at page 2, lines 5-20, and pages 4- 6, a glass container scratch covering agent comprises as a main component as a product generated by reacting in a solvent a colloidal silica with a silicon compound expressed by the following formula (I):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (where x = 0 or 1; R = alkyl, vinyl, phenyl, aminoalkyl, acryloxyalkyl, methacryloxyalkyl, glycidoxyalkyl, polyoxyalkylene or polyoxyalkylene alkyl; R' = alkyl or phenyl; and R'' = lower alkyl).  The scratch covering agent covers scratches well, has transparency equal to glass, and has H2O-resistance.  The covering film covers scratches of glass containers, such as beer bottles, beverage Claims 11 and 14}.  From page 6, lines 39-41 the effective component (solid component) is not especially specified, but when the effective component is 50 % or higher, unpreferably the resultant film does not have an even thickness. When the effective component is 5 % or less, the resultant film is so thin that the covering effect becomes insufficient {i.e. the thickness is even and not so thin for an insufficient covering effect}.  From page 6, lines 34-38, the mixing ratio of colloidal silica and the silicon compound {i.e. organosilane} is 1:50 to 1:0.2 so when the ratio of the silicon compound to 1 (one) of the colloidal silica is equal to or higher than 50, the scratch covering is insufficient.  When the ratio is equal to or lower than 0.2, the strength of the resultant covering film, and the adhesion thereof to the glass containers become lower.  Given the ratio of the silicon compound {organosilane} up to 50 to 1 of silica with the amount of effective component from 5 to 50% the amount of silicon compound {organosilane} can be up to just less than the 50% of the effective compound as in 50 % for the effective compound minus 1 for the silica equals up to 49% of silicon compound {organosilane}.  Such an amount of silane would overlap silane amounts as in pending claim 12 and 16.  From page 4, line 40-47 the colloidal silica is prepared with diluted hydrochloric acid.  Also Katoh divulges at the sentence bridging pages 6-7 that the addition of an emulsion of polyorganosiloxane to the covering agent gives lubrication to the resultant covering film, prevents the resultant covering film from being scratched, and improves the levelling.   
From page 7 2nd full ¶, Katoh discloses that the scratch covering agent is applied to glass bottles by known methods such as applied manually by means of woven fabric, unwoven fabric, foams, felt, or brushes, applied mechanically by securing the above-described tools to belts, or applied by the dipping process, the spraying process or others.  From the last sentence of page 7 to line 34 of page 8 examples and Table 1 show that the films applied on recovered rinsed beer bottles with scratches had the properties of curability covering, water resistance, appearance, and touch determined.  For curability appreciated by touch after cured for 1 day at room temperature, there was complete curing for examples 1-2 and 4-15. For scratch covering after curing for 1 day at room temperature there was invisible while perfectly covering all scratches for examples 1-2 and 4-15.  Also for the same examples after cured for 3 days at the room temperature, and dipped for 3 days in room-temperature water, the scratch covering of the applied films had no presence of oil on the surface.  Also for the same examples after cured for 3 days at room temperature there was no tacky touch on the surfaces of the films of the beer bottles.  
Although Katoh discloses the silicon compound {organosilane either glycidoxypropyltrimethoxysilane or phenyltrimethoxysilane} and solvent like ethanol which according to applicants specification in the examples and ¶ 0017 
Sharma like Katoh is directed to a coated glass bottle as disclosed in the abstract and at ¶s 0001, 0007, 0020-0035 and claims 1 and 4 for a glass container like a bottle or jar where a solution having a composition including a silane, a solvent, a catalyst, and water, is applied to an exterior glass surface of the glass container at a temperature between 40 and 60º Celsius, such that the solution at least partially fills the surface imperfections.  From ¶s 0031-0032 the solvent may include normal propanol, denatured ethanol, anhydrous ethanol, methanol, isopropanol, butanol, diethylene glycol, acetones, methylethylketones, tryethyleneglycols, vinylpyrrolidones, toluene, glycerine, phenol, benzyl alcohol, or dioxane {reading on ethanol for pending Claims 11, 14, 17, 20 and 22}.  Also from ¶ 0032 the catalyst may include an acid, for example, the acid may include acetic acid, hydrochloric acid, sulfuric acid, nitric acid, or the like.  
From ¶s 0029-0035 the silane may be composed of one or more of the silanes including:  3-glycidoxypropyltrimethoxysilane (GPTMOS) and the silane may include one more of the following silanes: isobutyltrimethoxysilane, phenyltrimethoxysilane, octyltrimethoxysilane, or aminopropyltriethoxysilane.  In general, the silane may include any suitable functional-based alkoxysilanes, for instance, acrylic, epoxy, amino, or carboxylic.  Also Claim 4 indicated that the Claims 12, 16, 17, and 20 for the coating from the solution and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶s 0021 and 0025-0026 the solution is applied to the containers at any temperature suitable for such application.  The viscosity of the solution may be such that it flows well and may be sprayed at room temperatures onto containers.  Also the solution may be applied to the containers in a location downstream of an annealing lehr.  In other words, the solution may be applied to the containers after annealing the containers. In another example, the solution may be applied to the containers at a downstream end of, and in, an annealing lehr that cools containers to 40º Celsius.  After application the solution may be dried, cured, and/or heat treated at suitable temperatures.  For example, the coating 15 may be cured in one temperature range, and/or densified in a higher temperature range.  After heat-treatment, the presently disclosed coating is rigid, scratch resistant, and transparent.  From ¶s 0027-0028 the containers may be heat treated at a temperature greater than 150º Celsius and for a time suitable to flash or cure the solution into the sol-gel.  Alternatively the glass container is heated at a temperature greater than 500º Celsius to produce Si--O--Si bonds with the exterior glass surface of the glass container to result in a coating having 
From ¶s 0020-0021 the sol-gel with the silane coating on the glass container with heating has the potential to increase the strength of glass containers by healing surface anomalies that may be present in the exterior surface of the container and by preventing further creation of surface anomalies. For example, a solution may flow into a crack in glass and be retained therein as a sol-gel after heat-treating and be bonded thereto as silica after further heat treating, thereby bridging and blunting a crack tip to increase a burst strength of the container by having the rigid and scratch resistant coated transparent bottle.   
The recitation in the claims that the composition is a “a pharmaceutical primary glass container” is synonymous with “a glass container for a pharmaceutical primary container” because claims 3-4, and 11-12, 14, 16-17, 20 and 22 recite coated glass container components, where the coating is not for a pharmaceutical primary container according to the first ¶ of page 1 of applicant’s specification until it is used during manufacturing in the filling lines of pharmaceutical companies so the recitation is merely an intended use.  Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, as afore-described, where from Sharma the glass container like a bottle of Katoh with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together each in an amount from 5 to 25 weight % of the solution with a solvent of ethanol motivated to have a contribution to strengthening the glass container by preventing creation of surface anomalies and scratches as for Claims 3-4 and 11-12, 14-17, 20 and 22.  Furthermore the combination of Sharma with Katoh 
Although Katoh as modified by Sharma teaches the scratch cover with emulsion of polyorganosiloxane for lubrication to prevent scratches as Sharma is also scratch resistant with the same silanes, Katoh as modified by Sharma does not expressly disclose the coating as lubricating in a specific thickness as a coated pharmaceutical primary glass container.  
Fadeev is directed as is Katoh and Sharma to a scratch resistant coating with silanes as disclosed in the abstract and at ¶s 0030, 0068, 0075, 0069, 0078-0085, 0091, 0145, 0152-0156, 0304 and claims 12 and 14 for a low-friction {reading on lubricating of the pending claims 3-4 and 20} coatings and glass articles with low-friction coatings.  The coated glass article may include a glass body comprising a first surface and a low-friction coating {reading on lubricating of the pending claims 3-4 and 20} positioned on at least a portion of the first surface of the glass body. The low-friction coating may include a polymer chemical composition.  The coated glass article may be thermally stable at a temperature of at least about 260ºC. for 30 minutes.  A light transmission through the coated glass article may be greater than or equal to about 55% of a light transmission through an uncoated glass article for wavelengths from about 400 nm to about 700 nm.  The low-friction coating may have a mass loss of less than 11, 14, 20 and 22}.  From ¶ 0075 the thickness of the low-friction coating of less than about 100µm or even less than or equal to about 1 µm. such as less prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0068, 0145, 0152-0156, 0304 coated glass containers with coefficients of friction less than or equal to about 0. 7 generally exhibit improved resistance to frictive damage {i.e. such as scratches} and, as a result, have improved mechanical properties.  Also the glass containers with low frictive coatings exhibit improved resistance to mechanical damage as a result of the application of the low fictive coating and, as such, the glass containers have enhanced mechanical durability. This property makes the glass containers well suited for use in various applications including, without limitation, pharmaceutical packaging materials.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, where the glass container like a bottle of with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and .  
Claims 13, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Sharma further in view of Fadeev and further in view of U.S. 2013/0034702, Bockmeyer et al. (hereinafter “Bockmeyer”). 
Regarding Claims 13, 18-19, 21 and 23-24 Katoh in view of Sharma further in view of Fadeev is applied as to claims 3-4 and 11-12, 14-17, 20 and 22.  Also as discloses in Katoh at page 4, line 40-47 colloidal silica is prepared with diluted hydrochloric acid.  Here diluted hydrochloric acid as in diluted to any extent overlaps as with 0.1N HCl of pending Claim 13.  In accordance with MPEP § 2144.05 and MPEP 2144.05 III in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Applicants can rebut a prima Claim 13}.  Also from Katoh as modified by Sharma, Sharma discloses in Table 1 the amount of acid like hydrochloric acid (See¶ 0032) as for matrix, like a coating, 10 an amount of acid of 2.01 grams for a total grams of 99.99 (35.61 + 57.58 +2.01 + 4.79) or 2.0 weight percent {reading on the HCl amount of Claims 13, 18-19, 21 and 23-24.  
However Katoh as modified does not expressly disclose a photoinitiator in an amount between 0.1 to 1%.  
Brockmeyer directed as in Katoh to a coating composition of alkoxysilanes such as epoxy-functionalized alkoxysilanes combined with phenyl silanes as disclosed in the abstract and at ¶s 0043, 0075, 0082 as a sol-gel composition as in Sharma discloses at ¶ 0095 that the composition has photoinitiators.  From Example 5 the amount of photoinitiator is 1 gm in a total of 56 grams (10+15+30+1) for 1.79 weight %.  Such an amount is slightly different from that of between 0.1 and 1% by weight   As set forth in MPEP 2144.05, in the case where the claimed range of photoinitiator in the prior art is 1.79 wt %, while the present claims require between 0.01 to 1 % of photoinitiator; it is apparent, however, that the instantly claimed amount of 0.01 to 1 % of photoinitiator and that taught by Bockmeyer are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Katoh as modified a glass container like a bottle with a spray cover film to protect from scratches with lubrication from a covering agent having a silicon compound of -γ-glycidoxy propyl trimethoxysilane, - γ-glycydoxy propyl methyldiethoxylsilane, phenyltrimethoxysilane, - γ -aminopropyl phenyldiethoxysilane in an amount up to 49 weight % of a solution of the covering agent cured into a covering film, where the glass container like a bottle of with a cover film has the one or more silicon compounds of 3-glycidoxypropyltrimethoxysilane (GPTMOS) and phenyltrimethoxysilane together each in an amount from 5 to 25 weight % of the 
Response to Arguments
Applicant’s arguments filed 6/21/2021 with the RCE of 7/19/2021 have been fully considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(a), which has been withdrawn in regards to former Claim 15.  However Applicant's other arguments are not persuasive including not addressing the rejections under 35 U.S.C. 112(b).  
Applicant traverses the rejection of the claims under 35 U.S.C. 103 from Katoh in view of Sharma further in view of Fadeev.  Applicant argues that the examiner has improperly focused on the term "one or more of the following silanes" to create a combination where none was taught or suggested by Sharma. Paragraph [0030] of Sharma refers to two separate embodiments, each of disclose either 3-glycidoxypropyltrimethoxysilane alone or in combination with other specified silanes OR phenyltrimethoxysilane either alone or in combination with additional other specified silanes.  As previously stated, The Examiner ignores the other teaches of Sharma. Specifically, for example, paragraphs [0067], [0069], [0071], [0073], [0075], [0077] and [0079] wherein the various examples use the phrase "instead of'.  Applicant submits that Sharma specifically teaches away from such a combination of the two silanes as claimed in independent claims 3 and 20, as amended.  
In response as Applicant indicates the paragraphs [0067], [0069], [0071], [0073], [0075], [0077] and [0079] using the term “instead of” are all disclosing examples in the Sharma patent.  In accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  From the broad teaching of Sharma in the following ¶ 0030:  
“[0030] The silane may be composed of one or more of the following silanes: tetraethoxysilane (TEOS), methyltriethoxysilane (MIES), 3-glycidoxypropyltrimethoxysilane (GPTMOS).  The TEOS and MTES silanes may be obtained from Gelest, Inc. of Morrisville, Pa., or any other suitable In other embodiments, the silane may include one more of the following silanes: isobutyltrimethoxysilane, phenyltrimethoxysilane, octyltrimethoxysi- lane, or aminopropyltriethoxysilane.  In general, the silane may include any suitable functional-based alkoxysilanes, for instance, acrylic, epoxy, amino, or carboxylic.”  (Underlining and Bolding added for emphasis).
	The examiner’s position is that the broad Sharma teaching is that silanes may be composed of one or more of tetraethoxysilane (TEOS), methyltriethoxysilane (MIES), 3-glycidoxypropyltrimethoxysilane (GPTMOS) and in other embodiments the silane may include one more of the following silanes: isobutyltrimethoxysilane, phenyltrimethoxysilane, octyltrimethoxysilane, or aminopropyltriethoxysilane.  These recitations certainly show one or more silanes can be used even if this one or more silane is for two embodiments.  However the bolded sentence shows “In general” (not tied to any embodiment) the silane may include any suitable functional-based alkoxysilane for instance epoxy.  The glycidoxypropyltrimethoxysilane (GPTMOS) is such a suitable functional-based alkoxysilane with epoxy.  Therefore the GPTMOS can be included with phenyltrimethoxysilane.  This is in accordance with Sharma’s ¶ 0114: 
“[0114]   There thus has been disclosed methods of coating glass containers and methods of manufacturing glass containers that at least partially satisfy one or more of the objects and aims previously set forth. The disclosure has been presented in conjunction with several exemplary embodiments, and additional modifications and variations have been discussed. Other modifications and variations readily will suggest themselves to persons of ordinary skill in the art in view of the foregoing discussion. The disclosure is intended to embrace all such modifications and variations as fall within the spirit and broad scope of the appended claims.”  

Applicants also argue one would not look to combine the teachings of Katoh and Sharma.  Katoh discloses liquid varnishes, as the present invention is also directed to a liquid coating which is applied to the pharmaceutical container and then cured.  However, Sharma is clearly a cured solid coating.  High heat treatments liberate all solvents from the Sharma embodiments.  Therefore, one skilled in the art would not modify Katoh based on Sharma since the end coatings are vastly different.  See for example Paragraph [0029] of Sharma which refers to the solids content of the coating.  For the rationale noted above, the combination wouldn't be made since Katoh is a "liquid" coating and Sharma is clearly a cured solid. One skilled in the art of coatings would therefore not look to modify the liquid.  
In response Applicants argument appears to conflate mixing liquids of example 1 of Katoh and solutions of Sharma with cured films of Katoh which can be peeled with alkaline cleaning in Katoh and cured coating on a bottle of Sharma.  This is a non-equivalent comparison in that both Katoh and Sharma can spray their non-solid, i.e. liquid or solution unto the bottle and cure into a solid film or coating.  If applicant is arguing process limitations for instance Katoh can cure at room temperature although the reaction at page 6, lines 42-45 can proceed up to 80ºC and Sharma from the broad teaching can have drying, curing, and/or heat treating at suitable temperatures, for example, the coating 15 may be cured in one temperature range, and/or densified in a higher temperature range or where the heat treatment is at a temperature of greater than 150ºC.  Such curing methods do not in any way impact on the disclosures of Sharma that lead to the combination with Katoh in the rejection which has not been addressed by Applicant.  Applicant’s reference to ¶ 0129 is again to a specific alternative and does not detract from the broad teachings of Sharma as applied in the rejection.  
Furthermore Applicant’s position that one skilled in the art would not modify Katoh based on Sharma since the end coatings are vastly different is attorney argument.  However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding this position must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants also argue regarding the rejection of Claims 13, 18-19, 21, and 23-24 under 35 U.S.C. §103 as allegedly being unpatentable over Katoh in view of Sharma further in view of Fadeev and further in view of Bockmeyer that for the reasons stated above with respect to Katoh and Sharma, it is respectfully submitted that the combination of Katoh, Sharma, Fadeev, and Bockmeyer does not render unpatentable these claims.  
Applicant’s position of relying for distinction from the references applied to Claims 3-4 and 11-12, 14-17, 20 and 22 in regards to Claims 13, 18-19, 21, and 23-24 without commenting on the additional secondary reference is acknowledged.     
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787